Title: From James Madison to the Senate, 2 January 1816
From: Madison, James
To: Senate


                    
                        
                            Jany 2d. 1816.
                        
                    
                    I nominate the persons named in the accompanying list for the Offices respectively, as stated in the letter from the Secretary of War.
                    
                        
                            James Madison
                        
                    
                